DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The Amendments to the Specification provided in the Applicant’s Preliminary Amendment filed on 10/08/19 have been entered.
According to the Amendment, claims 1-14 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 13, and 14 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2018/0147718 to Oleynik (Oleynik).  In regards to claims 1 and 8, Oleynik discloses a system and method for handling an order, the system comprising a processor (16) and a memory (52) with computer code instructions (56) stored thereon, which when executed by the processor cause the system to: 
determine a plurality of ingredients based on an order, received from a user over a network, for a location having a plurality of robots (see ¶ [0314] for receiving a customer order for one or more recipes (dishes) to be prepared and then calculating the ingredient availability to complete the recipe); 
plan at least one trajectory for at least one robot based on the plurality of ingredients and utensils available at the location, and proximity of each ingredient and utensil to the at least one robot, each trajectory configured to move one of the plurality of ingredients into a container associated with the order (see ¶¶ [0314], [0318] for uploading a software recipe file to one or more manipulating robots for replicating cooking instructions to produce a selected dish according to the software recipe file, the cooking instructions including the retrieval not only of the ingredients but also of the kitchen tools, utensils, and appliances for preparing the selected dish); 
execute the at least one trajectory by the at least one robot to fulfill the order (see ¶ [0314] for executing the cooking instructions with the same movements as provided in the software recipe file); [and]
move the container to a pickup area (see ¶ [0314] for instructing the robot to move the completed dish to the designated serving dishes and pacing the same on the counter). 

In regards to claims  2 and 9, Oleynik further discloses that the method further comprises based on the location selected by the user, determining one or more of available utensils and available ingredients at the location (see ¶ [0379] for providing a library database of recipe parameters considered when selecting a recipe, the recipe parameters providing a list of detailed choices like available utensils and ingredients); determining recipe availability based on the available utensils and available ingredients (see ¶ [0379] for providing a library database of recipe parameters considered when selecting a recipe, the recipe parameters providing a list of detailed choices like available utensils and ingredients); and displaying menu items based on recipe availability determined (see ¶ [0314] for sending customer an alert indicating that the ingredients for the selected recipe are unavailable and suggesting alternate recipes in its place). 

In regards to claims 3 and 10, Oleynik further discloses that the method further comprises after executing a first of the at least one trajectories by a first robot, moving the container into a working area of a second robot; and executing a second of the at least one trajectories by a second robot. See ¶¶ [0214], [0394] (preparing multiple recipes using a plurality of successive manipulating robots, each one adapted to perform a specific task in the preparing the selected dish according to the cooking recipe).

In regards to claims 6 and 13, Oleynik further discloses that the order is a first order and that determining the plurality of ingredients is further based on the first order See ¶¶ [0330], [0386] (describing the robotic kitchen as being adapted to process multiple orders simultaneously).
 
In regards to claims 7 and 14, Oleynik further discloses planning the at least one trajectory for at least one robot is further based on the plurality of ingredients from the first order and the second order. See ¶¶ [0330], [0386] (describing the robotic cooking engine as being adapted to instruct the at least one manipulating robot on how to process multiple orders simultaneously).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11, and 12 are rejected under § 103 as being obvious over Oleynik, supra, as applied to claims 1, 4, 8, and 11, in view of US Pub. No. 2018/0121994 to Matsunaga et al. (Matsunaga).  In regards to claims 4 and 11, Oleynik discloses all limitations of the claimed invention but for determining the location based on a user's location and wait times at each of a plurality of candidate locations. 
Although Oleynik does not explicitly disclose that limitation, such a feature is found in the prior art.  In fact, Matsunaga teaches an order fulfillment method comprising determining the location based on a user's location and wait times at each of See Figs. 7-11 (depicting a process for determining order fulfillment locations based on user location and processing times).
Thus, it would have been obvious to modify the order fulfillment method of Oleynik with the “location determining” step of Matsunaga in order to improve order fulfillment operations by utilizing load balancing techniques.

In regards to claims 5 and 12, Matsunaga further discloses that the method further comprises determining the location further based on distance to each of the plurality of candidate locations, and traffic to each of the plurality of candidate locations. See Figs. 7-11 (depicting a process for determining order fulfillment locations based on user location and roadway traffic). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3651